August 26, 2011

Mr. Christopher Jene Richart
Pillsbury Winthrop Shaw Pittman, LLP
909 Fannin, Suite 2000
Houston, TX 77010-1018
Mr. Richard G. Baker
Baker & Zbranek, P.C.
P. O. Box 10066
Liberty, TX 77575

RE:   Case Number:  09-1010
      Court of Appeals Number:  09-08-00083-CV
      Trial Court Number:  CV71974

Style:      FPL FARMING LTD.
      v.
      ENVIRONMENTAL PROCESSING SYSTEMS, L.C.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/082611.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Carol Anne    |
|   |Flores            |
|   |Ms. Melody Gilmore|
|   |                  |
|   |Mr. Chris Lee     |
|   |Gilbert           |
|   |Ms. Samara L.     |
|   |Kline             |